Citation Nr: 0805314	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a sinus disorder, 
including due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1954 to 
August 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  All claims involving alleged mustard agent or 
Lewisite exposure are centrally processed at that RO.  
Subsequently, jurisdiction of this claim was transferred back 
to the RO in Jackson, Mississippi, the VA office closest to 
the veteran's domicile.  

In his April 2006 substantive appeal (VA Form 9), the veteran 
requested a videoconference hearing, which was subsequently 
scheduled for January 17, 2007.  Nine days before the 
hearing, on January 8, 2007, his attorney submitted a letter 
requesting to reschedule the hearing.  That same month, the 
judge that was scheduled to preside over that hearing denied 
the motion to reschedule, citing 38 C.F.R. § 20.704 (2007).  
The judge determined the request to reschedule was untimely, 
since it was not received at least two weeks prior to the 
scheduled hearing date; that good cause for rescheduling was 
not claimed or shown; and that the attorney had appeared at 
other hearings on that same day.  Thus, the Board will 
proceed to adjudicate the claim.


FINDINGS OF FACT

1.  The evidence of record does not establish the veteran 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite during his active duty service.

2.  The veteran also does not have current residuals of any 
sinus disorder he may have had in service.



CONCLUSION OF LAW

The veteran does not have a current sinus disorder from 
disease or injury incurred or aggravated during his military 
service, including due to mustard gas exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in June 2005.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his service-connection claim, including on the basis of 
mustard gas exposure; (2) informing him of the information 
and evidence VA would seek to provide; (3) informing him of 
the information and evidence he was expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board also sees the RO correctly issued those June 2005 
VCAA notice letters before initially adjudicating the claim 
in February 2006, the preferred sequence.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 
Vet. App. at 120.  Thus, there is no timing error in the 
provision of the VCAA notice.



That said, the RO, admittedly, did not provide pre-decisional 
VCAA notice that a downstream disability rating and an 
effective date will be assigned if service connection is 
eventually granted, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Since, however, the 
Board is denying the underlying claim for service connection, 
the downstream disability rating and effective date elements 
of the claim are moot.  So not providing additional VCAA 
notice concerning these downstream elements of the claim is 
ultimately inconsequential and, therefore, at most harmless 
error.  38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).



Here, the Board finds that the presumption of prejudice due 
to the lack of Dingess notice has been rebutted in this case: 
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.

Specifically, the veteran submitted personal statements and a 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data, detailing his alleged mustard gas exposure 
during service and sinus disorder treatment, thereby in turn 
showing his actual knowledge of the evidence required to 
substantiate his claim.  
Furthermore, in a February 2006 Report of Contact, the 
veteran indicated he had no additional service records that 
would help substantiate his claim.  In addition, the June 
2005 VCAA notices provided by VA are clear and pertinent to 
his contentions regarding mustard gas exposure, requesting 
the date and place of his alleged exposure, the unit he was 
assigned to, and the type of chemical used, such that a 
reasonable person could understand what was required to prove 
the claim.  So considering all of this, he was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

And as for the duty to assist, the RO obtained Surgeon 
General's Office (SGO) extracts, VA outpatient and inpatient 
records, and Department of Defense and Department of Army 
records regarding mustard gas exposure.  The veteran has not 
identified or authorized the release of any additional 
private medical records.  Although his service medical 
records (SMRs) and service personnel records (SPRs) are 
missing, for reasons that will be explained, the Board finds 
no basis for further pursuit of additional SMRs, as all 
efforts were exhausted to locate alternative records.  
38 C.F.R. § 3.159(c)(2) and (3); Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18.  Moreover, absent competent lay or medical 
evidence of a current sinus disorder or persistent or 
recurrent symptoms of a disability, a remand for a VA 
examination and/or opinion is unwarranted.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty during his active 
military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed to establish the 
veteran has it).

Exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish presumptive 
service connection in the following circumstances:  
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (excluding mesothelioma), or squamous 
cell carcinoma of the skin; (2) full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

Service connection will not be established under 38 C.F.R. 
§ 3.316 if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316(b).

If the criteria for presumptive service connection under the 
provisions of § 3.316 are not met, a veteran may still 
establish entitlement to service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Establishment of service connection on a direct basis 
requires competent medical evidence relating the claimed 
disability to mustard gas exposure during the veteran's 
period of active military service.  



The M21-1MR indicates that VA has lists of service department 
personnel who were subjected to chemical weapons testing and 
provides a point of contact at the VA Central Office Rating 
Procedures Staff where regional office staff can go to 
ascertain if the veteran's name appears on any of the lists.  
See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, Topic 
22.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 



When SMRs are lost or missing, the Court has held that VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, in June, July, and September 2005 the National 
Personnel Records Center (NPRC), a military records 
repository in St. Louis, Missouri, indicated the veteran's 
service medical and personnel records appear to have been 
destroyed in the 1973 fire at that facility.  So, 
subsequently, the RO sent the veteran a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
which he completed and returned in an effort to locate 
alternate service records.  Based on the information he 
provided, the NPRC was able to obtain two SGO extracts 
confirming his treatment for chronic gastritis during 
service, in December 1954.  No other SMRs were available.  In 
a January 2006 memorandum, the RO indicated that all 
procedures to obtain missing records from his service were 
correctly followed, and that all efforts had been exhausted, 
such that further attempts would be futile.  Thus, the Board 
finds no basis for further pursuit of these records.  
38 C.F.R. § 3.159(c)(2) and (3).

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Presumptive Service Connection Analysis

In his April 2005 claim, the veteran contended that he 
developed a sinus condition during service in Germany in 
February 1955.  He indicated this condition was the result of 
riding in bridge trucks with the windshield down in freezing 
temperatures.  He also mentioned that he was exposed to 
mustard gas in February 1955 during training in Germany.  His 
DD Form 214 confirms his military occupational specialty 
(MOS) was bridge specialist and that he served in Germany.  
However, in a statement dated in August 2005, the veteran's 
attorney alternatively asserted that the veteran was also 
exposed to mustard and tear gas from September to October 
1955 at Ft. Gordon, Georgia, when assigned to the Bridge 
Company, 17th Armored Engineer Battalion.  In any event, the 
veteran indicated that he was treated for a sinus condition 
during service from 1955 to 1957.  

As explained, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  With 
regard to a current sinus disorder, VA medical records dated 
in February and March 1991 show treatment for dizziness, 
tinnitus, and pruritic ears, but there is no specific 
diagnosis of a sinus disorder.  Indeed, the veteran has not 
asserted any recent treatment for a sinus disorder or 
identified any records to that effect.  And absent a current 
diagnosis of a sinus disorder, service connection cannot be 
granted.  Id.  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability).

But aside from this, the Board observes the veteran has not 
alleged one of the specified disorders for purposes of 
presumptive service connection due to exposure to mustard gas 
or similar vesicant agents in service.  38 C.F.R. § 3.316(a).  
Therefore, this presumption is not for application in this 
case.  Id. 



In addition, after a comprehensive review of the evidence of 
record, the Board finds that it does not confirm full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service.  To assist in making this 
determination, VA developed the claim to consider whether the 
veteran was subject to full-body exposure of a vesicant agent 
during service, that is, whether his entire body was exposed 
to mustard agents or Lewisite as opposed to a patch whereby 
only a drop of mustard agent or Lewisite was placed on one or 
more locations of his skin.  The Department of Defense (DOD) 
responded in June 2005 that there was no verification he was 
exposed to a mustard agent in service.  Subsequently, 
in November 2005, the DOD further explained that if he was 
exposed to mustard agent during training his exposure would 
have been in a "three drop" training test during chemical 
warfare (CW) training.  It was noted that routine CW training 
does not constitute "harmful exposure" to chemical agents.  
It was further noted that any sinus condition he may have had 
during service would "more likely" have been the result of 
exposure to tear gas instead.  The DOD therefore concluded 
the veteran "cannot be considered as being exposed to 
mustard agents."

Note also that the Department of the Army stated in September 
2005 correspondence that a search of microfiche records at 
the U.S. Army Research Institute of Chemical Defense revealed 
no records exist showing mustard gas exposure for the 
veteran.

In sum, no organization contacted had any evidence linking 
the veteran to full-body mustard gas testing, as required for 
applying the presumption.

Moreover, there is no evidence or allegation that the veteran 
transported mustard gas or other chemical warfare agents 
during his service, and his MOS as a bridge specialist is not 
indicative of the transportation or handling of mustard 
agents.  As well, there is no evidence or allegation he 
participated in gas chamber testing.  

For these reasons and bases, the Board finds no evidence 
showing full-body exposure to mustard gas or other vesicant 
agent during service, and no competent evidence of a current 
specified disorder for purposes of presumptive service 
connection on the basis of alleged mustard agent exposure.  
See 38 C.F.R. § 3.316.  In fact, to the contrary, there is 
strong evidence against full-body exposure.  As such, the 
criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met.

Direct Service Connection Analysis

As already acknowledged, the veteran's SMRs are missing and 
presumed destroyed in a 1973 fire at the NPRC.  However, he 
is competent to report that he received treatment for sinus 
problems in service, especially given the heightened duty 
due to his missing SMRs to resolve all reasonable doubt in 
his favor.  Washington, 19 Vet. App. at 368; Layno, 6 Vet. 
App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Furthermore, 
the Board can find no overt reason to doubt the credibility 
of his lay assertions that, during service, he received this 
treatment.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  But still, in November 2005 the DOD indicated 
that any sinus condition he may have had during service 
"more likely" would have been the result of exposure to 
tear gas.  And even were the Board to assume for the sake of 
argument that he had that exposure, it is still required that 
he has current residuals.

And concerning this, as already mentioned, there is simply no 
competent evidence of any current sinus disorder.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Also see, again, 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).  In fact, the 
only medical evidence in the claims file of any treatment for 
a sinus disorder is from 1963, many decades ago.  
Specifically, VA inpatient records dated in December 1963 
document the veteran had a septoplasty to fix a deviated 
naval septum with nasal obstruction on the left.  
Significantly, though, this inpatient record noted a history 
of a car accident ten years earlier (so in 1953 
or thereabouts) resulting in a skull fracture and broken 
nose.  The veteran did not begin serving in the military 
until August 1954 and, in any event, these records trace his 
then current sinus disorder to that car accident - not to 
his military service or to any incident that may have 
occurred during his military service, such as exposure to 
mustard or tear gas, etc.

There were no other ear, nose, and throat complaints, and the 
veteran has never asserted that he was involved in any car 
accident during service which resulted in a sinus disorder.  
Moreover, after 1963, there is no other evidence in the 
claims file of any further treatment for a sinus disorder.  
So, again, absent any probative evidence of a current sinus 
disorder or even any recent medical treatment for 
sinus problems, service connection is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a sinus disorder, 
so there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a sinus disorder, including due to 
mustard gas exposure, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


